

116 HR 3632 RH: Fair and Open Skies Act
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 521116th CONGRESS2d SessionH. R. 3632[Report No. 116–636]IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Mr. DeFazio (for himself, Mr. Larsen of Washington, Mr. Rodney Davis of Illinois, Mr. Ferguson, and Ms. Davids of Kansas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureDecember 9, 2020Additional sponsors: Mr. Fitzpatrick, Mr. Lewis, Mr. Aguilar, Mr. Pappas, Mr. Visclosky, Mr. Johnson of Ohio, Ms. Schakowsky, Mrs. Watson Coleman, Mrs. Napolitano, Mr. Ryan, Mr. Huffman, Mr. Rush, Ms. Norton, Mr. Bacon, Mr. Levin of California, Mr. Sires, Mrs. Beatty, Mr. Cook, Ms. Kuster of New Hampshire, Mr. Lynch, Ms. McCollum, Mr. Sherman, Mr. Cartwright, Mr. Garamendi, Mr. Higgins of New York, Ms. DeLauro, Mr. Brady, Mr. Cohen, Mr. Peters, Mr. Lipinski, Ms. Brownley of California, Mr. Brooks of Alabama, Mr. DeSaulnier, Mr. Pocan, Mr. Carbajal, Mr. Pallone, Ms. DeGette, Mr. Curtis, Ms. Judy Chu of California, Mr. Brown of Maryland, Mr. Ruppersberger, Mr. Payne, Mr. Carson of Indiana, Mr. Kinzinger, Mr. Pascrell, Mr. Bost, Mr. Norcross, Mr. Allred, Ms. Kaptur, Mr. Reschenthaler, Mr. Gonzalez of Texas, Ms. Spanberger, Ms. Finkenauer, Mr. David Scott of Georgia, Mr. Vela, Mr. Johnson of Georgia, Mrs. Fletcher, Mr. Katko, Ms. Craig, Mr. García of Illinois, Mr. Rose of New York, Mr. Espaillat, Ms. Jackson Lee, Mr. Zeldin, Mr. Luján, Miss Rice of New York, Mr. Welch, Mr. Kildee, Mr. Gallego, Ms. Porter, Ms. Garcia of Texas, Ms. Jayapal, Mr. Bergman, Mr. Gomez, Mr. Suozzi, Ms. Velázquez, Mr. Kennedy, Mrs. Axne, Mrs. Torres of California, Mr. Cárdenas, Mr. Turner, Mr. Schrader, Mr. Green of Texas, Mr. McKinley, Mr. Ruiz, Mrs. Trahan, Mr. Crenshaw, Mr. Kind, Mr. Smith of Washington, Mrs. Davis of California, Ms. Sánchez, Mr. Khanna, Mr. Kim, Mrs. Kirkpatrick, Mr. Costa, Mr. Hastings, Mr. Sean Patrick Maloney of New York, Mr. Connolly, Mr. Vargas, Ms. Slotkin, Mr. Swalwell of California, Ms. Bonamici, Mr. Loebsack, Mr. Scott of Virginia, Mr. Takano, Mr. Kilmer, Mr. Engel, Mr. Neal, Mr. Flores, Mr. Emmer, Mr. Grijalva, Mr. Raskin, Mr. Heck, Mr. McGovern, Ms. Adams, Mr. Courtney, Mrs. Hartzler, Mr. Hollingsworth, Mr. Moulton, Ms. Wexton, Mr. Burgess, Mr. Bishop of Georgia, Mr. Foster, Mr. Fortenberry, Mr. Gottheimer, Mr. Kelly of Mississippi, Mr. Smith of New Jersey, Mr. Cicilline, Mr. Veasey, Mr. Kevin Hern of Oklahoma, Mr. Moolenaar, Ms. DelBene, Mr. Olson, Mr. Marshall, Mr. Joyce of Ohio, Mr. Norman, Mr. Gooden, Mr. Stewart, Mrs. Rodgers of Washington, Mr. Brendan F. Boyle of Pennsylvania, Mr. Chabot, Mr. Stauber, Mr. Bera, Mr. Gosar, Mr. Levin of Michigan, Mr. Watkins, Mr. Ted Lieu of California, Ms. Omar, Ms. Blunt Rochester, Ms. Schrier, Mr. Gibbs, Mr. Jeffries, and Mr. Harder of CaliforniaDecember 9, 2020Deleted sponsor: Mr. Cohen (added August 6, 2019; deleted September 18, 2019)December 9, 2020Reported from the Committee on Transportation and Infrastructure; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo ensure that authorizations issued by the Secretary of Transportation to foreign air carriers do not undermine labor rights or standards, and for other purposes.1.Short titleThis Act may be cited as the Fair and Open Skies Act.2.Foreign air transportation under United States-European Union Air Transport AgreementThe Secretary of Transportation may not issue a permit under section 41302 of title 49, United States Code, or an exemption under section 40109 of such title, authorizing a person to provide foreign air transportation as a foreign air carrier under the United States-European Union Air Transport Agreement of April 2007 (as amended), unless the Secretary—(1)finds that issuing the permit or exemption would be consistent with Article 17 bis of the Agreement; and(2)imposes on the permit or exemption such conditions as may be necessary to ensure that the person complies with Article 17 bis.3.Public interest testSection 41302(2) of title 49, United States Code, is amended—(1)in subparagraph (A) by striking under an agreement with the United States Government; or and inserting ; and; and(2)in subparagraph (B) by striking the foreign air transportation and inserting after considering the totality of the circumstances, including the factors set forth in section 40101(a), the foreign air transportation.4.Public interest requirements(a)PolicySection 40101(a) of title 49, United States Code, is amended by adding at the end the following:(17)preventing entry into United States markets by flag of convenience carriers.(18)preventing the undermining of labor standards..(b)International air transportationSection 40101(e)(9) of title 49, United States Code, is amended—(1)in subparagraph (D) by striking and at the end;(2)in subparagraph (E) by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(F)undermining labor standards..(c)Flag of convenience carrier definedSection 40102(a) of title 49, United States Code, is amended—(1)by redesignating paragraphs (21) through (47) as paragraphs (22) through (48), respectively; and(2)by inserting after paragraph (20) the following:(21)flag of convenience carrier means a foreign air carrier that is established in a country other than the home country of its majority owner or owners in order to avoid regulations of the home country..December 9, 2020Committed to the Committee of the Whole House on the State of the Union and ordered to be printed